Citation Nr: 1416302	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-14 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease, i.e., arthritis, of the right knee.

3.  Entitlement to a rating higher than 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July to December 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2008 decision, the Board, in part, denied the Veteran's claims for service connection for bilateral (i.e., right and left ear) hearing loss and he appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). 

In a September 2010 memorandum decision, the Court affirmed the Board's denial of the two other claims the Veteran also had appealed, but instead vacated the remaining portion of the Board's decision that had denied service connection for bilateral hearing loss.  The Court remanded this claim to the Board for further consideration consistent with the Court's decision. 

In April 2011, after receiving the file back from the Court, the Board in turn remanded this claim for service connection for bilateral hearing loss to the RO for additional development.  In December 2011, while this claim was on remand, the RO granted service connection for the hearing loss in the Veteran's left ear but continued to deny service connection for right ear hearing loss.

In February 2012 the Board again denied service connection for right ear hearing loss, and the Veteran again appealed to the Court.  In May 2013 the Court issued an Order granting a Joint Motion for Remand (JMR), in the process again vacating the Board's decision denying this claim for service connection for right ear hearing loss and again remanding this claim to the Board for still further development and consideration.  To comply with the Court's Order granting the JMR, the Board in turn is again remanding this claim to the RO.


Meanwhile, another RO decision issued in September 2012 denied ratings higher than 10 percent for the arthritis and instability of the Veteran's right knee, and in response he filed a timely Notice of Disagreement (NOD) in September 2013 to initiate an appeal to the Board concerning these other claims.  But as his attorney pointed out in the January 2014 correspondence since submitted, the Veteran has not to date been provided a Statement of the Case (SOC) concerning these other claims or given opportunity, in response to the SOC, to then also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect the appeal of these other claims to the Board.  See 38 C.F.R. § 20.200 (2013).  The appropriate disposition in this circumstance is to remand, not merely refer, these additional claims to the RO for issuance of the required SOC and to give the Veteran opportunity in response to complete his appeal concerning these other claims.  See Manlincon v. West, 12 Vet. App. 238 (1998).  For this reason, the Board also is remanding these other claims.


REMAND

As already alluded to, the remand of the claim of entitlement to service connection for right ear hearing loss is to adequately respond to the points raised in the JMR.

And as for also remanding the remaining claims concerning the ratings for the right knee arthritis and instability, the Veteran has to be provided the required SOC concerning these other claims and given opportunity, in response, to complete his appeal of these other claims.  Manlincon, 12 Vet. App. at 239-41.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  In response to his timely NOD, provide the Veteran an SOC concerning his claims of entitlement to ratings higher than 10 percent for the degenerative joint disease and instability of his right knee.  Also remind him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to the SOC to complete the steps necessary to perfect his appeal of these other claims to the Board.  Only if he perfects his appeal of these other claims should they be returned to the Board for further appellate consideration.

2.  Regarding the remaining claim of entitlement to service connection for right ear hearing loss, if still available have the audiologist that performed the November 2011 VA compensation examination review the Veteran's electronic records in Virtual VA and in the Veterans Benefits Management System (VBMS).  If, for whatever reason, this audiologist is unavailable to provide this supplemental comment, then have someone else do it that has the necessary qualifications.  Whoever is asked to comment must indicate in his or her report that the relevant records in the claims file were reviewed.

a) Based on the review of the record and taking into consideration the Veteran's contention that his pre-existing hearing loss was aggravated during his service due to constant noise exposure from cannons and M-16 rifle fire during basic training, the audiologist must respond to the following:

* What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's reports of worsened hearing due to noise exposure during basic training was a manifestation of temporary or intermittent flare-ups of a pre-existing right ear hearing loss?

* If it is unlikely the Veteran's reports of worsened hearing in service were temporary or intermittent flare-ups of right ear hearing loss, is any shift in right ear hearing during service, however nominal, clearly and unmistakably due to the natural progression of the pre-existing right ear hearing loss?

* Further with regards to right ear hearing loss and level of impairment in service, what is the significance or meaning of the service separation examination reports stating the Veteran was routinely noise exposed and had asymmetric hearing loss?

* What is the significance, or lack thereof, of the Veteran's noise exposure during basic training in relation to his pre-existing right ear hearing loss?


b) In responding to these questions, the commenting audiologist is advised of the following:

* The Board has determined the Veteran had bilateral (right and left ear) hearing loss when he entered service.

* Service connection for left ear hearing loss was granted on the basis of aggravation of the pre-existing left ear hearing loss, so the requested opinions only need concern the right ear hearing loss.

c) For all opinions expressed, the commenting audiologist must provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

3.  Ensure there are responses to the questions specifically asked.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim for service connection for right ear hearing loss in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



